Budget review (debate)
The next item is the debate on the Commission statement on the budget review.
Member of the Commission. - Madam President, today, the European Commission has adopted its Communication on the budget review to be communicated immediately, here in Parliament, to the representatives elected by the people.
This was originally foreseen for 2008-2009 but the chain of events - the late adoption of the Lisbon Treaty, the late appointment of the Commission and then a new EU 2020 strategy - explains why this is taking place in October 2010.
The budgetary review should be seen as an integral part of our reflection on how to make Europe more competitive, dynamic, inclusive and sustainable. However, it cannot be separated from the political goals. This is politics in figures and, historically, there has always been a specific political context associated with the budgetary debate. In the past, this was about the single market, single currency and enlargement.
We could wish for better political goals this time round, as there are clear new responsibilities stemming from the Lisbon Treaty. It is also clear that we need to find common European answers to common challenges in the areas of climate change, energy, security and migration.
On the other hand, we have a eurosceptic Europe and we have a eurosceptic post-crisis Europe. There is a real tension - or even a contradiction - between both and we should solve this tension. We need consensus; we need unanimity on the next financial perspective.
We should draw on experience, and this is part of the budgetary review. Experience teaches us that we have to readjust the balance between predictability and flexibility. Since its introduction in 1988, the financial framework has brought budgetary peace and predictability to Europe, providing a reasonable time horizon for our regions, farmers and researchers to prepare and realise their projects.
This is a real achievement. However, this predictability came at the price of very limited flexibility, and it has been revealed in the past how much we can be exposed to sudden developments. We can be proud of certain actions - the generous and swift reaction to the Pakistan floods and to the problems in Haiti - but generally, we are slow. It took one year to mobilise money for the food aid facility. We are slowest internally, and quicker in rapid reactions to external challenges.
The lesson therefore is that we need more flexibility. We need to be able to transfer funds and unspent margins more easily, undertake front- and back-loading. In the budgetary review, we propose fixed margins which are bigger at the end of the financial perspective, and also to establish performance-oriented reserves.
Another factor to be taken into account is, of course, the economic crisis, and the new functions of the budget intelligently targeted could serve as an anti-crisis small sectoral and local package. It could become collateral for loans beyond the balance of payments facility. It can act as a toolbox for reinforcing the Stability and Growth Pact.
I would like to mention one more factor of the budgetary review, and that is that the discussion of priorities is always overshadowed by the net balance, a juste retour type of approach to the budget which has to do with the complex revenue side of the European budget. However, an incentive to find a way out of this vicious circle would be if we had open reflection without taboos and where we could analyse not only spending, but also the revenue side of the European budget.
As President Barroso stated in his 'State of the Union' speech, this is not a discussion about spending less or more; this is about how to spend more intelligently. The budgetary review provides a number of suggestions on how to generate European added value, how to establish the new legitimisation of the European budget.
It has to be done. We are pooling resources at European level, allowing Member States to cut their costs, avoid overlaps and get a better return on their investment.
Let us take research and infrastructure as an example. This can be done by addressing common challenges in a coherent and coordinated way, especially if there are cross-border implications which are typical in the case of energy, security, migration and climate change.
It can be done by demonstrating solidarity in the case of natural or man-made disasters; and it can and should be done by delivering tools to allow us to act more forcefully on the global arena and make Europe more visible as the largest donor (55% of total assistance).
This is not enough. What we need - and this is also part of the budgetary review - is administrative expenditure self-restraint. We also need a much more professional management of large-scale projects and - this is the separate part of the annex to the budget review - the innovative financial instrument must go beyond the 1% by volume of the European budget.
Own resources is what makes most sense at the end of the day. (I am perhaps taking time from my final reflection.) It is so easy to criticise the present system as being unfair, complex, and contrary to the treaties, but it is also so easy to provoke unfounded accusations if we enter into discussions on this matter.
It has to be said that the Lisbon Treaty clearly requires that the own resources decision be reached unanimously and it needs to be ratified by all Member States. National tax sovereignty is not at stake.
However, it is worth reflecting on having a system that is closer to the original design, a system that allows the European Union to be more autonomous and allows the Member States to consolidate their public finances by progressively reducing their direct contributions. We could start with the abolishment of this artificial VAT delivery. We are listing six possible candidates: these are mentioned in the paper and quantified more in the annex, but nobody is perfect of course. This is not a replacement for the national contribution. It should be seen only as the supplement.
The budget review is an invitation to, and the opening of, the hot budgetary season in the European Union. I am looking forward to cooperating with the European Parliament. This is our common responsibility to demonstrate that the European Union is capable of responding to the challenges, and the budget - when intelligently targeting the goals - could be the tool for renewing confidence in our European project.
Thank you for your attention.
Mr President, ladies and gentlemen, the 2011 budget is the first budget that this Parliament is called on to negotiate and vote on using its new powers under the Treaty of Lisbon. It is the first in which we have desisted from calling for any increase in the global volume proposed by the Commission, instead preferring a realistic and political approach.
A realistic approach insofar as our Member States have been called upon to make unprecedented efforts in stabilising and reducing their public finances. The Group of the European People's Party (Christian Democrats) is the first to call upon them to do so. The reduction in public expenditure is, effectively, the prerequisite if our economies are to become more competitive and face up to international competition under favourable conditions. It is therefore not a question of our asking of the twenty-seven, for this budgetary year, expenditure which does not fit within the efforts made by our fellow citizens within their own national framework.
However, our approach is also political insofar as we believe that the 2011 budget cannot be disassociated from the more general financial context of the years to come and, in particular, from the perspective of the next 2014-2020 financial cycle.
Ladies and gentlemen, if there is an objective that our Parliament must aim for in the course of this legislature, it is to ensure that European policies are funded in a manner commensurate with what is at stake. It is not necessarily a question of asking for more money but rather to ensure that the tasks assigned to the European Union can be achieved with adequate funding. Our States can even economise, reduce their contribution to the Community budget, if they are prepared for Europe to change its financial system, as it is now obsolete, and take advantage of own resources. A euro spent at European level is, indeed, more profitable, more productive than a euro spent at national level, because a European euro does not have a deficit to cover.
At national level, the euro is now worth only half or less in some countries. At national level too, this euro which has not already been reduced comes back in the shape of cohesion funds, funds for rural development and for promoting innovation. I request that the Council gives serious consideration to this new approach to European finance. I am grateful to Commissioner Lewandowski for already having opened this debate with our ministers of finance.
Europeans have the right to know what their public authorities spend, whether these be local, regional, national or European. Member States must be ready to lift this gauntlet. President of the Council, Ministers, you have in your own hands the key to unlocking these debates and negotiations so that all the Member States can move forward, so that the euro that is at the level of Brussels can return to the level of the citizens in the Member States and be much more productive and create new jobs at a European level. I beg you, the opportunity is still there. As a Christmas present, you must tell us that the own funds and own resources of Europe are starting to be the subject of serious discussion and serious negotiation under your Presidency. I assure you that we shall be talking of this matter for many years to come if we manage to achieve this.
Madam President, Mr Wathelet, Commissioner, I should like to speak without going back over the debate we have had up to now.
We debated a 2011 budget under the constraints with which we are familiar, that is, those of a deep crisis affecting all of Europe with public deficits at national level which could lead to two hypotheses. Either these public deficits at national level pose a constraint on the European deficit, or these deficits at national level must give a new direction and a new lease of life at the level of Europe. That is the question.
I am asking you, Commissioner, to try, above all, when we debate the budgetary review, when we are about to start to talk about the budgetary perspectives for post-2013, not to remain completely absorbed by this context of crisis, unless you are going to tell me and tell all European citizens that, in effect, Europe will remain in the crisis for a long time.
Our entire problem really concerns how to manage the crisis and reduce our deficits and debt, and also how to prepare for extricating ourselves from the crisis. That is where the question of the budget comes in. We can only get out of the crisis, and Joseph Daul made this point just now, if the European budget, on account of being European, is able to provide us with the resources to recover what we are lacking today; that is growth, job creation, innovation, research. That is what is at stake and it is in these terms that we should debate the budget and not do what we are too often prone to do, that is, constantly harp on about the issue of the crisis and the issue of deficits, and the Council really excels at that.
I observed that at Deauville, the German Chancellor and the French President even announced in anticipation a reform of the treaties, without having had any kind of discussion with Mr Van Rompuy, so as to punish all those States which failed to respect budgetary discipline in the future.
That is where we have got to in the Council today, while Parliament is only asking for one thing, in particular of the Commission, and that is to try to move the European project forward, which happens through the budget.
So, you have noted a certain number of issues on which we are entirely in agreement. There is a need for greater flexibility. Evidently, we must manage together to find the capacity to have a much more flexible budget because it is a necessity; Europe's capacity for reaction is at stake. It is also, of course, a question of setting priorities and organising the European budget efficiently. We are all doubtless in agreement that it is a necessity. However, where we must be clear with one another is on the need for a timetable, on the need for us to set our objectives together. Commissioner, we cannot leave matters as empty words and promises, written texts which are extremely interesting and with which I agree almost 100%.
Now we are going to have to get down to the practical matters and, in particular, to an essential issue that we have been skirting round, that of own resources. What do we need to do in order to have own resources tomorrow for Europe, or rather for all the citizens of Europe, so that we are all put back on the path to growth and on an even firmer path for the Europe of tomorrow to take?
We await your ambitious proposals, Commissioner.
Madam President, I would just like to say that I think the Commission has produced a good document, except that it is 15 months too late.
Otherwise, the fact that the mid-term review should have been done 15 months ago is a small detail, and therefore it does not need to be mentioned again. Indeed, whenever there are negotiations, they sell us a mid-term review, which comes at the end of the term. This is unacceptable and must not happen in future.
Secondly, the vital point of this text concerns own resources. Why? For that is the basis of the European Union. The founding fathers of the EU created a European Union based on own resources, that is to say, on tariffs, taxes on imported agricultural products and VAT. That is what happened. National contributions started because of the British rebate. That is the reality. We must therefore return to these own resources as the basis of financing. We must do so now because that is the only chance we have to take Europe forward. We must also do so for democratic reasons.
In a democracy, one thing is necessary: that the people pay their individual revenue directly to Europe and that they can therefore contribute and control the functioning of the European Union through those resources.
My second point, Madam President, in fact concerns the things that are being said here: that we must reduce the EU budget and contributions at European level in order to improve public finances - that is hogwash. The reality is that fiscal deficits - budget deficits in Europe - have now reached EUR 868 billion, or 7% of the European Union's GDP. Even if we pursue the idea of curbing spending at European level and freezing the European budget completely, those EUR 868 billion would be reduced to EUR 860 billion. That, in fact, is the reality. The opposite should actually be done: transfer responsibilities from national to European level so as to reduce costs for Member States.
Defence, research, diplomacy, infrastructure - these are areas in which the European Union can perform better and which can help reduce budget deficits. So this is the approach you must now take with your colleagues, President of the Council: progress must be made on the matter of own resources because otherwise, you will not have an agreement for the 2011 budget.
on behalf of the Verts/ALE Group. - Mr President, I thank the Commissioner for the budget review, which is now finally here. What is crucial in the budget review is that we are going to look critically at whether the resources of the EU have achieved what we think. There is a lot of money going to agriculture and cohesion funds; have these sums been delivering on the targets that we aimed for? I must say that the budget review is a bit sparse on these kinds of questions.
But let us look to the future. I very much welcome your attitude, Commissioner, when you say we have to look at the goals we are aiming for in the 2020 strategy - i.e. goals on innovation, on climate, on poverty eradication, on employment. These targets should be given a central place and these targets should also be used for the budget review. That means something for our agricultural policies and for our cohesion policies, and here we expect some good and ambitious reforms from the Commission to make sure that agricultural policies and cohesion policies really deliver on poverty eradication, greenhouse gas reduction, innovation and unemployment. That is again, I think, very important.
I turn to some crucial ideas that you address such as some new ideas on private investors. I have to say that this issue of private investors has been addressed before, but we know from the ITER experience and from the GALILEO experience that they are not there, so we have to make sure that we are not building on them if they are not forthcoming.
As for the European Investment Bank, yes, try to include the EIB, but the democratic accountability of the Investment Bank is crucial. How can we make sure that their investments are also delivering?
Finally, on own resources. The financial transaction tax is mentioned again, but we know from the ECOFIN this week that the financial transaction tax is not supported by the Commission; it is not even on the Barroso list for the G20. Still, however, it is in this document, stating that maybe these kinds of incomes can be used. What is the position of the Commission on the financial transaction tax, because the Commission is vague and inconsistent here?
on behalf of the EFD Group. - Mr President, in presenting the mid-term review for the multiannual financial framework, the European Commission is bringing news which I believe will be a cause for concern for all Europeans, but more specifically for the British people. While there is a modest approach to limit common agricultural policy expenditure, there is a more radical attempt to eliminate the British rebate. But, worse still, there is a clear intention to create a new own resource. Like a thief, the European Union now wants to directly plunder the pockets of the British taxpayer. Be it carbon tax, a bank levy or whatever, it is certain that the taxpayers will be taking more pain.
When people see the EU taking their money, they will increasingly resent the EU waste and lack of transparency. The elimination of the rebate and the creation of a new European tax - let us call it by its correct name - will not require a change in the treaty. However, the agreement reached between the German Chancellor and the French President about imposing political sanctions to ensure financial stability will require those changes.
If the EU wants more power, it must ask the consent of the governed. If EU politicians want a new treaty, they must first give the people a referendum. Now there is a chance for 'cast-iron Dave' to make good on his reneged promise to hold an EU referendum. I will believe that when I see it.
(ES) Mr President, it would have been interesting if, instead of leaving the Chamber, Mr Verhofstadt had also read the European Commission documents. One of them explains, precisely, that this budget review has been delayed because there was an agreement with Parliament to conduct it once the Treaty of Lisbon entered into force. Honestly!
I would like to thank the Commissioner for the communication that he has presented to us, which is a good intellectual exercise on how the financial perspectives have worked so far and how the subsequent ones should work.
I would also like to thank you for highlighting the weak points of these financial perspectives, in particular, the scandalous inability of the current financial framework to respond to unexpected needs.
I would like to remind you that the only response that there has been so far when we have encountered an unexpected need has been to take money from agriculture to fund other things. This cannot continue to happen in the future.
However, Commissioner, although I recognise the difficulty of your current position of offering a review, which cannot, under any circumstances, be confused with a revision, and while I recognise that you have really done an excellent job, I cannot resist the temptation to read out loud the memorandum accompanying the statement that was presented:
'The EU budget review: Frequently Asked Questions'. 'What is the communication on the budget review?' 'What is it not?' 'Why a budget review?'
(ES) Three very elegant questions to explain the inexplicable: the fact that in this communication, unfortunately, there are no figures.
(NL) Mr President, I can still remember that we always used to look rather pityingly on the multiannual plans in the Soviet Union, but if I am not mistaken, they lasted for only five years, whilst we now have very inflexible multiannual budgets with a term of seven years. As I see it, one of the main problems at the moment - and this was confirmed by Commissioner Lewandowski's words on the subject - is that we are focusing too much on feasibility. After all, this only benefits vested interests.
Of course, we have unanimity, and there lies a major problem. Yet the only things currently served by the EU budget are vested interests: vested interests in agriculture, in fisheries, in the cohesion aspect, and also in 'old' industry, if I may call it that. Vested interests pose a risk to the dynamic economy we want to see in Europe.
I see Europe, and the budget in particular, as a very large crude oil tanker. It is hard to change its course, but we now have the opportunity to take it out of the water and into the dockyard. Let us seize that opportunity and take a look at whether we cannot convert that large tanker into a couple of much smaller speedboats.
Finally, with regard to own resources, these are important not only because Europe then has its own resources, but also to enable us to now combat the perverse effect of Member States' contributions. Member States are interested in just one thing, which is how much money they can scrape back from the European budget, and that would be combated by a system of own resources.
(HU) The Commissioner has just said that the budget is policy expressed in figures. We are all familiar with this saying, but dear Commissioner, where are the figures in this material? This is what is completely missing. So now I do not know what we are talking about, after all. Mid-term revision. This has also been covered by others before me. Well, we are in the third quarter and I do not know when we will get this revision over with. However, I would like to ask a question here. This is also for the Council. Perhaps it will get to them through the translation. What I would like to say is that we should complete this revision, or whatever we want to call it, this year. In 2011, there will be no point in still fussing about what we wanted to do in 2008, or what we should have done in 2008.
I think we should get on with the next budget framework, which we have already started to some extent. There is serious work going on in Parliament, just like, I think, in the other partner institutions. This work should involve brave reforms. The issue of own resources was raised here. It is really an impossible situation that we are the only parliament in the world that creates a budget and does not feel the burden of it when facing the voters, as it is not us who take away those funds from citizens, but the intermediaries, the national governments.
Do we have to be concerned about the sovereignty of Member States, that the European Parliament itself takes away from citizens and brings here its own expenditures, the joint European expenditures? I know this is a difficult issue. The issue of sovereignty is very important. And there is yet another issue which is very important, Mr President, namely that what we spend should comply with the considerations of subsidiarity, and we should not want to move over here, to a European level, any issues which are up to the Member States. Thank you for your attention.
(DE) Mr President, ladies and gentlemen, I acknowledge, on the one hand, the efforts of the Commission to enhance this review debate through this communication and, on the other, I will openly admit that, at the time and also today, we had a different idea about the review proposals based on the joint declaration of 2006. If we follow the content of this communication, it will mean that there will be no review until 2014. However, that means - as I also said previously - that essential elements of the Lisbon policy based on the new treaty, at least parts relating to the budget, will be postponed until after 2014. The question then arises as to whether we can afford to do this, particularly in the context of globalisation, where the ability of the European Union to act on a political level as well as an economic one is under discussion, and whether we can accept responsibility for this. I have the impression that the Commission in office at that time, and Mr Prodi, were too ambitious in their proposals and the current Commission is too cautious.
Of course, when we come to take the next step, it is important first to focus on better legislation in order to promote growth and employment, simplification, efficiency and a reduction of the costs involved in implementing programmes before we ask for more money. This, incidentally, also applies to research, where we have deficits and where there are still yellow/red cards from the Court of Auditors. New financial instruments are also needed, as well as a discussion about what we will do, for example, with large-scale innovation, industrial and research projects such as ITER or Galileo or with energy projects. Will we say 'yes' or 'no' to these? If we say 'yes' to them, should they then also be appropriately - and in a different way to previously - financed to completion through the European budget via the overall multiannual financial programme?
In view of a sometimes misleading discussion at the level of the Member States, allow me also to say something about our own resources. It is entirely legitimate and in accordance with the treaty - yes, the treaty requires it in fact - for us to concern ourselves with our own resources, because the treaty states that, without prejudice to other revenue, we shall finance ourselves first of all from our own resources. We should all take part in this debate.
(NL) Mr President, the mid-term review of the multiannual financial framework with which the Commission is presenting us today is at once disappointing and encouraging. The document is disappointing in the sense that it does not open up any prospect of a revision of the multiannual framework for 2010-2012. Yet the 2011 budget has shown this to be untenable. Indeed, the financial framework takes account of neither the new tasks under the Treaty of Lisbon nor the EU 2020 objectives. This is indeed untenable. At the very least, scope for greater flexibility must be introduced. Fortunately, the Commission is also advocating this. This increased flexibility should apply from as soon as 2012. The document is encouraging, on the other hand, in that the Commission is opening the debate on own resources at long last. This may be the big debate in the next few years; a difficult but unavoidable one.
The treaty states that the EU budget must be financed from own resources. Currently, 80% of it is financed by transfers from national budgets. These are not European own resources, but instead form part of national budgetary expenditure. They weigh down on the national deficits that the European Stability and Growth Pact seeks to reduce, and so Member States attempt to reduce these transfers. At the same time, they expect more from Europe, as is evident from the Treaty of Lisbon and the EU 2020 strategy.
We must break through this contradiction. This can be done only by having recourse to genuine own resources. These must also make it possible to reduce Member States' contributions and to increase EU resources. As possible own resources, the Commission rightly points to new taxes that are directly linked to policy areas developed mainly at European level. I would cite the examples of climate policy and the regulation of the financial sector. It is to be hoped that the European Council and the Council will also grasp the need to now open the debate on own resources as a matter of urgency with a view to the financial perspective from 2014 onwards.
(PL) Mr President, Commissioner, I am very pleased that we have this document before us at last. It is good that it has come into being and that it has now been submitted to us. Of course, one can always complain that this could have been done earlier and so forth. I think that, above all, we should at this moment commend one particular feature of the document, which is the fact that it raises taboo issues. We should not at this moment be treating any questions which are in any way related to the budget as taboo, and we should be talking about everything, including about own resources. This is most definitely to be commended.
I would also like to issue a warning about a certain danger related to the discussion about new own resources. As we know, this is a very difficult discussion, a discussion which may easily block all other talks about what the European Union budget should be like and what we have already learned from the current financial framework. We should not allow ourselves to be manoeuvred into a dead-end street. We should broaden the horizons of our discussion and not get stuck on the subject of own resources, which will, in fact, make it impossible for us to find a solution.
I would like to emphasise that the income side of the European Union budget should be stable and predictable. We should always remember the great achievement of the European Union budget, which is the fact that it is balanced. It is a budget which does not bring us into debt. This value should continue to be a guiding principle. I would also like to emphasise that new own resources should make the European Union's income stable and predictable and, in addition, should not bring us into debt. I think we should give thought to this and remember that the current income of the European Union, based as it is on the gross national product of individual Member States, is not so bad a system that we have to reject it.
The new system should, in my opinion, be a combination of new and old. We should, to a large extent, be thinking about reform, but, in addition, we should not reject a priori what is a good tradition. In other words, both continuation and change - the one does not preclude the other. We should begin with what is already working successfully and not reject this, so that we do not get bogged down with a discussion only about own resources, and that we think, in fact, about how to construct the new financial framework.
Mr President, a review of budgets is always necessary. It applies to families, to the European Union, and it even applied to Fagin in Oliver Twist. When his little enterprise of picking a pocket or two was not working out, he said, 'I think we have got to think it out again'.
It is good that we are thinking it out again here as well. Particularly, we can do a lot to make what we are trying to do more acceptable to the Member States and the citizens.
Firstly, the target of reducing red tape by 25% - and hopefully more - is very desirable and very sellable. Secondly, we need to stop scoring own goals. Unfortunately, I am in agreement with some of the Eurosceptics who said that increasing the entertainment budget was not a sensible thing to do. It was grist to the mill to the Eurosceptics and I think it disappointed Euro-enthusiasts. Thirdly - and very importantly - the whole question of creating own resources is most desirable. I think our President, Mr Daul, said it very well when he said that a euro spent at European level is better value than a euro spent at Member State level. I think we should be going along that line and particularly encouraging venture capitalists looking at euro project bonds to finance the various projects we need.
We have an R&D target of 3%. This is absolutely vital for Europe if we are to be competitive and create the jobs we need. We also need to keep a strongly funded CAP - pillar one to ensure that the rural society is not denuded of people, and pillar two to ensure the delivery of public goods. As well as that, the renewable energy targets and CO2 emissions cannot be compromised on - nor, of course, cohesion policy, which has been very successful. If we can achieve all that, we will eventually have a 4% increase in GDP and 5.6 million extra jobs by 2020.
(DE) Mr President, in the Committee on Regional Development, we also had great expectations of the budget review. After all, the European structural and cohesion policy is a success story, particularly in recent years. The contribution of the Cohesion Fund to overcoming the crisis is considerable, particularly in the poorest regions. The horizontal approach in connection with the objective of competitiveness and employment is producing encouraging results. Never have EU funds been utilised more efficiently, never have we brought more small and medium-sized enterprises into international networks, and never have the regions been better prepared to utilise the European programmes. The use and absorption of EU funds gives a very clear and encouraging signal here. With this progress, even the irregularities in connection with the use of the Structural Funds could be significantly reduced.
The Court of Auditors, scientists and the regions inform us of these matters, but, unfortunately, not the Commission or the Member States. They are noticeably unforthcoming. There has not been a genuine mid-term review of the budget in relation to the Structural Funds. I very much regret that, because the tail wind of a budget review would have provided good reasons for continuing with structural policy. Of course, there is a need to adjust the content to the 2020 goals. The resources must be used more efficiently in many areas. However, the goal structures and cooperation with the Member States and the regions have more than proved their worth. We have missed an opportunity here also to prove this by carrying out a genuine review of the budget.
However, ladies and gentlemen, Parliament has a good memory. When we talk about the future financial perspective, we will bring up the successes of regional policy. When we talk about the reliability of the policy, we will defend the long planning periods for the structural funds. When we talk about future budget reviews, we will call for these to be mandatory, because regular budgetary reviews also contribute to transparency. We must take that more seriously in future.
(PT) Mr President, Commission, ladies and gentlemen, we are all well aware of the political challenges that we are facing: globalisation, combating climate change, the ageing population and energy security, among others. All this is happening alongside a crisis that is showing no sign of passing. We want to maintain a strong social state, which will also enhance our competitiveness. We have devised a strategy for all of this: the Europe 2020 strategy. However, this strategy needs funding. We should identify the amount required for each of the policies in order to implement this strategy effectively, so that we will know the total sum needed.
Of course, I am advocating a bottom-up method, based on addition. Then, once we know what is required, we need to define precisely what resources we should have. Approximately 80% of the Community budget comes from national budgets, and we have to reduce this dependence in order to respect the treaties themselves. However, this strategy, the Europe 2020 strategy, should begin now, and so I would like to ask why the multiannual financial framework is not being revised at present so that it complies with this strategy, to which we have all already given our backing?
(DE) Mr President, Commissioner, I will say right at the outset that I think it is a good document that we have before us here. It is balanced, as Mr Lewandowski has always promised us - balanced with a large number of suggestions and ideas for how we can, and should, continue to work. However, it is not what we as budget specialists in the Committee on Budgets expected. To be honest, we thought there would be an analysis of the current financial framework, and the real optimists even believed that we might also get a small revision for the remaining period of the current financial perspective. However, what we have before us now is purely a glance into the future. Almost every other section mentions how we should do things better in future with regard to our budget, whether in relation to our priorities, how to achieve the goals of the Europe 2020 strategy, better cooperation with our neighbours, better European infrastructure or our future agricultural policy and cohesion policy. This paper even presents ideas with regard to the future structure of our budget and the length of the next financial period.
(The President cut off the speaker)
(FR) Mr President, in Geneva in December 2009, the EU concluded banana agreements with Latin American countries, significantly lowering tariffs.
Following these agreements, the EU established compensatory measures for ACP countries to the tune of EUR 190 million, if I am not mistaken. After 2009, new agreements were concluded between the EU and Central American countries, further lowering tariffs for those countries.
The accompanying measures that are anticipated in the amending budget do not take these new agreements into account. The ACP countries, however, have estimated the necessary accompanying measures at far more than EUR 190 million. In my view, the amended decision should take account of the ACP countries' request.
As I, myself, am elected by a constituency that produces bananas, I will be paying special attention to this decision on the amending budget.
Mr President, I think it is too early to summarise whether the document is good or bad, but it is good that we have a document because it was a long time in the process of being created.
I want to make my comments on the agriculture part in particular, because I am the rapporteur for the budget for next year. I would have some concerns about the language used in the section about agricultural policy. For example, 'a more radical reform', and I quote the document 'would suggest moving away from income support and market measures and giving priority to environmental and climate change objectives rather than the economic and social dimensions of the CAP'.
There is also a suggestion here that we have now a culture of dependency because of direct payments to farmers. We have a culture of reality that farmers are not getting enough from the marketplace to give them a decent income. Farming comes way below the average and that has got to be addressed in any future direction in which we reform the common agricultural policy, but I welcome the document.
(BG) I, too, wish to thank the Commission for presenting this document. I think that it will provide a subject for much discussion in future. It contains quite a few issues about which, I am sure, there will be lively debate in Parliament. I would like to touch on three of them, each in turn.
The first concerns the question whether all the European Union's policies can come under the general Europe 2020 umbrella. We know that many policies which are important to the European Union derive from it. However, I do not think that the sustainable growth section is the best place for agricultural policy, for instance, or that the inclusive growth section is the best place for the cohesion policy. I believe that they are somewhat broader and it will be slightly difficult for them to come under the objectives set by Europe 2020.
Secondly, I would like to dwell on the principles involved. One of them that is shared is the principle of solidarity, which is undoubtedly very important. However, we need to look at resources, including the Cohesion Fund, not only as a form of solidarity, but also as a means of greater convergence. We know that it has an extremely important economic impact, which is not only moral, but is also actually linked to economic results.
The final matter relates to own resources. In this case, consideration is also given to the granting of loans by the European Union, guaranteeing loans with the European budget and funding large projects. I think that it may be difficult for us to talk about borrowing funds without us being clear about our own resources, including those derived from cooperation with financial institutions like the European Investment Bank or about the reuse of unused funds from the European budget instead of them being returned to Member States.
(FR) Mr President, a word on this communication from the Commission. I regret the fact that, particularly in the area of expenditure, we have been rather timid in this communication. You know that the Committee on Budgets asks that we do not just undertake a budget review, but rather a proper mid-term review, not for the fun of it, but simply to analyse the structure of budgetary spending and to draw conclusions on certain aspects of that spending.
You know, as I do, that it is necessary to refocus on certain aspects of spending in the area of cohesion policy, to focus on large industrial projects such as ITER or others relating to Galileo, and also to protect resources earmarked for agricultural policy.
On the other hand, I found the Commission interesting and a little more daring in the area of revenue. Indeed, I think we cannot talk about the EU budget today without opening the debate both on own resources and communitisation, or without mentioning certain areas of expenditure. I believe this is an absolutely essential and fundamental subject for the future of the European Union. I therefore hope that together we can find ways to fund our priorities better - be they youth, education, or any of the other priorities I have just mentioned - because together, we need to identify those areas of high value-added spending, so as to avoid repeating what is unfortunately happening right now with the External Action Service.
(ES) Mr President, the truth is that, as many of my fellow Members have already said, we were eagerly awaiting the Commission's communication. Mrs Haug said quite rightly that many of us were optimistic when awaiting the results of this communication, and we genuinely expected that they would bring a revision of the current financial framework to the table.
In this respect, I must say that the document that you are presenting to us has been quite a disappointment to me, because the reason why we allowed you to wait to present this document until the Treaty of Lisbon and the Europe 2020 strategy entered into force was because we wanted something more specific. The truth is that this generalised document could quite easily have been tabled in 2007 or 2008, so I do not know why we have had to wait.
In any case, it is always important to highlight something positive, and I think that we all agree that you should finally bring the own resources debate to the table. You have already seen that Parliament is asking for this, and we hope that the Council, which is listening to this debate, will join us in doing so: we will then be able to highlight that as a positive element.
(FR) Mr President, whether this is a glass-half-empty or glass-half-full situation, this document still contains useful insights, and what matters most to me is what we do with it - what Parliament will do with this document. I think it contains some interesting things, as we have said today, and as others have said very well before me.
The issue of own resources is obviously the most important thing we need to discuss. I also agree on the relevance of using these insights specifically to nurture the option of the Europe 2020 strategy, but I insist that there is more than just the 2020 document. We clearly need to work on it but, of course, there is also the agricultural policy and the question of transport networks, and there are two other documents with which we must concern ourselves as well.
In particular, I am thinking of the report by the task force on economic governance chaired by Mr Van Rompuy, which has also highlighted a number of issues related to budgetary coordination. Finally, based on what you propose, we will also have to work on all the opportunities that will be presented to us, and I am thinking in particular of another report: the famous report by Mr Monti - A New Strategy for the Single Market - which presents the other side of budgetary policies, in other words, everything relating to fiscal cooperation.
I do not think we can isolate this debate on the Commission's proposals from all the other questions raised in other European institutions because, ultimately, they are different phases of the same debate.
(PL) We have a very interesting document before us and it should be said that, for a rather long time, we had been expecting a document which would not contain any figures, and here the Commission has kept its word. We have received a document which does, in fact, contain certain elements of a programme and certain declarations. As the European Parliament, we should, indeed, look at what the Commission is saying today.
For example, something which is very important today for us MEPs is discussion on the subject of the relationship between the 2020 strategy, which has already been spoken of today, and EU policies. If, in its document, the Commission gives the possibility of organising the budget around the 2020 strategy, then in fact, this declaration means that the possibility exists of incorporating the majority of EU policies into the 2020 strategy. We read this in the text - it is written there plainly. Reorganisation of the structure of the budget essentially means a reorganisation of EU policies. The declaration that cohesion policy is to be the main carrier of the 2020 strategy is also a declaration which pleases us, and we will certainly try to translate those statements and declarations into the language of specific decisions.
(EL) Mr President, I, too, should like to say that this is an interesting document. It illustrates the Commission's interest and the European Parliament would be well advised to use this document. I should also like to say that two issues worth noting are the use of own resources and the question of agricultural policy.
(IT) Mr President, ladies and gentlemen, first of all, I must thank the Commissioner because the document actually exists. This time, we are talking about something on paper and not - as has happened on several occasions - just words that have been spoken but not yet turned into a tangible document.
Even so, as happens whenever one makes an initial assessment of a document, one finds both positive and negative aspects in it. Partly I see the glass half full, because it talks about own resources, a subject that this Parliament was hoping would be dealt with some time ago so as to reduce the Member States' contributions and increase the chance of making the major investments that Europe needs.
On the new multiannual financial framework, it talks about a term of five plus five years, but I fear there will be another mid-term review because, if the next review is anything like the last one, for which we had to wait for such a long time, it will certainly not be a positive move. However, it also talks about a connection with the Europe 2020 strategy, and that is something I agree with, as it is one of the stated priorities of this House.
On the other hand, however, I also see the glass half empty, because with regard to the common agricultural policy, it makes plenty of references to the public goods and services that agriculture must produce for people but very few to primary agricultural production and the competitiveness of the sector.
(PL) Ladies and gentlemen, the budget review was the cause of great anxiety, but the way in which it was presented by the Commissioner was so clever that we have become more calm and content. This does not mean that the Commissioner has not presented many problems to which we now have to give our consideration. For example, how can we balance expenditure with income? Should we cut the first and increase the second? Perhaps we should ask the question as to how to increase the effectiveness of EU resources and how to spend them more intelligently.
We need to begin the move from financing traditional infrastructure to financing research infrastructure. However, there must be a certain balance which takes into account the different levels of development of different Member States. We know that every euro spent from the EU budget is more profitable than a euro from a national budget. However, let us remember that every euro paid into the EU budget also gives significant benefits and a return to the one who paid it, and not only to the one who receives that euro from the EU budget. It is an important observation that net contributors also receive significant benefits from the resources which they have paid into the EU budget.
Member of the Commission. - Mr President, thank you for your comments. This is not only a coincidence of time and place; a clear link has been established in the debate between the budgetary review and the annual budget for 2011, or even banana accompanying measures. This is coming late, really late. Speaking frankly, we are in the middle of the 2007-2013 financial perspective, with three years behind us and another three years ahead of us.
Thank you for your encouragement, and thank you for being ambitious about the next step, which is the presentation of the future financial perspective. Thank you for being ambitious in discussing both sides of the budget, including own resources (Mr Daul, Mr Le Foll, Mr Verhofstadt, Mr Böge, Mr Dehaene, Mr Abad, Mr Fernandes, Mr Kalfin, Ms Durant and Mr La Via). Thank you for your encouragement to seek flexibility (Mr Garriga) and simplification (Mr Daul).
Mr Eickhout asked the question on the position of the financial transaction tax or activity tax. There is a delicate hint in the annex that the preference is not for taxing movable operations which are easily subject to evasion, but rather corporations, i.e. activity transactions. We do not need to agree intercontinentally to avoid evasion.
Mr Garriga and Mr Surján are disappointed about the figures. There is an annex which gives some quantification and also the impact assessment on cohesion. This is the main point which I had expected given my knowledge of Parliament's position. This is not a revision of the figures for 2011-2013, as was claimed by Mr Böge, Mrs Gardiazábal Rubial, Mrs Haug, Mr Dehaene and Mr Abad.
We cannot simply make adjustments just like that. We need a legal base; we can adjust to Lisbon and we can adjust to EU 2020 strategy on an annual basis. This is feasible and this is an exercise which is ahead of us for 2011, 2012 and 2013, but we cannot do it at one stroke by simply quantifying without a legal basis and introducing new requirements into the budget.
We do not yet know what will come out of the agreement on ITER and other large-scale programmes which should cost more up to 2013. You are disappointed, but this is my reply.
As for agriculture, this is a balanced position. You know, Mrs McGuinness, that there are more radical opinions of what should be done with agricultural spending. There is also a strong political defence. We are here to produce a balanced opinion, because at the end of the day, it is all about compromise and we should have the final agreement of 27 countries.
Thank you once more for your comments.
Mr Lewandowski, you were always such a good parliamentarian defending the budget on our side. We hope that the experience you gained here will not be used against Parliament, but rather in order to make consensus with Parliament and we trust you in that sense.